Citation Nr: 0501433	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  00-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for a right shoulder 
disorder, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active duty service from March 1978 to March 
1985.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 rating 
decision in part of which the Department of Veterans Affairs 
(VA) regional office (RO) in Boston, Massachusetts, denied 
the veteran's claim for an increased rating of his service-
connected right shoulder disability.  The veteran has also 
appealed a December 2000 rating decision in which the RO 
denied entitlement to service connection for a cervical spine 
disorder.

In an October 2001 decision, the Board denied entitlement to 
service connection for cervical spine disability, and denied 
increased ratings for right shoulder disability and low back 
disability.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as the Court).

In an Order dated in August 2002, the Court approved a joint 
motion of the Secretary of VA and the veteran.  The Court 
vacated that part of Board's October 2001 decision that 
denied entitlement to service connection for a cervical spine 
disorder and that denied an increased rating for the 
veteran's service-connected right shoulder disorder.  
Pursuant to the Order and joint motion, VA was required to 
undertake further development of the veteran's claims.  

In April 2003, pursuant to authority then vested in the 
Board, the Board undertook development of the veteran's 
claims, including obtaining relevant treatment records and 
affording the veteran VA examinations to determine the 
etiology of his cervical spine disability, if any, and to 
determine the degree of disability associated with his 
service-connected right shoulder disorder.

In October 2003, the Board again remanded this matter to the 
RO, as the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. 
§ 19.9(a)(2) denied appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver of such consideration 
by the RO.

By letter dated in September 2003, the veteran, through his 
attorney, advised that the veteran had treatment pertinent to 
his claims from a private physician; a Naval medical center 
in San Diego, California (from 1980 to 1995); VA medical 
centers in Jamaica Plain, Boston, and Bedford, Massachusetts; 
and a VA outpatient clinic in New Bedford, Massachusetts.  

Concerning this list of medical treatment, the Board notes 
that the RO sent a letter to the named physician in December 
2003 requesting records of treatment from July 6, 2000 to the 
present.  The physician responded within the month with a 
treatment note dated July 6, 2000.  In response to the July 
2004 supplemental statement of the case, the appellant's 
attorney noted that apparently not all records from this 
physician had been obtained, as the veteran had been under 
this physician's care from July 2000 to the present.

In the case of non-federal records, 38 C.F.R. § 3.159(c)(1) 
provides that reasonable efforts to obtain records will 
generally consist of an initial request and, if the records 
are not received, at least one follow-up request.  The record 
does not show that a follow-up request has been made.

As for the federal records listed in September 2003, the 
Board notes that, in December 2003, the RO requested a Naval 
Medical Center in San Diego, California, to provide records 
of the veteran's treatment at that center from 1980 to 1995.  
Later in December 2003, the Naval Medical Center in San 
Diego, California, responded, indicating that the veteran had 
been treated there in April 1982, but that the veteran's 
records had be retired for permanent storage to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
April 2004, the RO wrote to the veteran and requested more 
information concerning his treatment at the Naval hospital 
together with completion of an authorization to release 
information, and informed the veteran that if the only 
treatment he received there was during his service, the 
records of such treatment already had been obtained.  The 
record does not show, however, that a copy of this letter was 
also sent to the veteran's attorney.  Section 3.159(c)(2) 
provides that the claimant must cooperate with VA's efforts 
to obtain federal records; however, as the letter requesting 
the appellant's assistance may not have been sent to his 
attorney, another attempt to obtain the appellant's 
assistance should be made.

As for the other treatment records listed in September 2003 - 
which appear to be all VA treatment records - the Board notes 
that the RO obtained computer-generated copies of VA 
treatment records in December 2003.  It is not clear from 
these records, however, whether they include records of 
treatment at all the VA facilities listed in September 2003.  
Therefore, the RO should clarify whether the VA records 
obtained include records of treatment at all the facilities 
listed.  The Board also notes that the attorney, in his 
October 2004 response to the July 2004 Supplemental Statement 
of the Case, indicated that the veteran had been receiving 
"ongoing treatment" at the VA facilities noted in a 
previous letter "to the present day."  The RO should, 
therefore, update the VA treatment records listed in 
September 2003.

In his October 2004 correspondence, the veteran's attorney 
also forwarded new evidence of a report of a magnetic 
resonance imaging (MRI) pertaining to the claim for an 
increased rating of the service-connected right shoulder 
disability.  That evidence has not been considered by the RO.  
The veteran has not waived consideration of such evidence by 
the agency of original jurisdiction (AOJ).  Such evidence 
must be referred to the RO for its consideration.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit held that 
the amended rule codified at 38 C.F.R. § 20.1304 (2003) was 
inconsistent with 38 U.S.C.§ 7104(a).  Therefore, evidence 
submitted directly to the Board without a waiver of agency of 
original jurisdiction (AOJ) consideration should be returned 
to the RO for consideration in the adjudication of the 
veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, this matter is remanded for the following:

1.  The RO should make another attempt to 
obtain records of treatment from July 2000 
to the present from the private physician 
listed by the veteran's attorney in 
September 2003.  In so doing, the RO 
should obtain any necessary information 
and authorization from the veteran.  If 
the requested records are not obtained, 
the procedures in 38 C.F.R. § 3.159(e) 
should be followed.

2.  The RO should re-send to the veteran 
and his attorney the April 2, 2004 letter 
requesting additional information and 
authorization from the veteran concerning 
records of treatment at a naval medical 
facility.  If the requested information 
and authorization are returned to the RO, 
the RO should again attempt to obtain the 
treatment records.  

3.  The RO should obtain all treatment 
records from the VA medical facilities 
listed by the veteran's attorney in 
September 2003 (i.e., Jamaica Plain, 
Boston, Bedford, and New Bedford, 
Massachusetts), including updated records 
of treatment since December 2003.  The RO 
should indicate whether the VA records 
received in December 2003 include 
treatment at all the VA facilities listed 
in September 2003.  Similarly, if updated 
records of treatment at more than one VA 
facility are printed from one VA facility, 
the RO should document the facilities 
covered by the computerized records 
printout.  


4.  The RO should request that the veteran 
provide any evidence in his possession 
that pertains to his claims.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a cervical spine 
disorder and an increased rating for his 
service-connected right shoulder 
disorder.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


